Citation Nr: 0525823	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for PTSD.  

In July 2005, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran has a current diagnosis of PTSD linked to a 
claimed stressor in service.

3.  The veteran did not engage in combat with the enemy.

4.  The veteran's claimed noncombat stressor is corroborated.


CONCLUSION OF LAW

 PTSD is the result of active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present 
case, it is the Board's conclusion that this does not 
preclude the Board from adjudicating the appellant's claim 
for service connection.  This is so because the Board is 
taking action favorable to the veteran; a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993), Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992). 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).  Service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

With respect to the first element (a diagnosis of PTSD), the 
Court has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 2002).  The Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) 
(2002); see also Gaines v. West, 11 Vet. App. 113 (1998) 
(determination of whether veteran engaged in combat with 
enemy is particularly significant in PTSD cases).  

If the "claimed stressor is not combat related, a veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).  While 
the sufficiency of a stressor is a medical determination, the 
existence of a stressor is a question of fact within the 
purview of the Board.  See West v. Brown, 7 Vet. App. 70, 79-
80 (1994).  "Credible supporting evidence" cannot, as a 
matter of law, consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

Decision

The veteran served in Vietnam from May 1966 to May 1970.  In 
a March 2002 statement, the veteran claimed that he received 
a shrapnel wound in his scalp, got splinters in his left eye 
from a mortar exploding in a tree, worked with grave 
registration removing bodies to other bases, and was afraid 
for his life every time a rocket or mortar came in, and every 
time there was an attack on the perimeter which was almost 
every night.  

The veteran was provided a comprehensive VA PTSD examination 
in April 2002.  He described a shrapnel wound to the scalp as 
the result of a mortar round going off, although he denied 
any treatment for this and was not awarded the Purple Heart.  
He also discussed incidents of many rocket/mortar incoming 
attacks and sniper fire.  He reported having to haul body 
bags of dead American soldiers and stated that he even had to 
put some of the body parts into body bags.  He also reported 
that one of his duties was grave registration.  The examiner 
reviewed the claims file and the traumatic events described 
by the veteran, and conducted a psychiatric assessment to 
include clinical testing.  The examiner concluded that the 
traumatic events described by the veteran fulfilled the 
criteria for a diagnosis of PTSD.  The above VA examination 
meets two of the three requirements for service connection 
for PTSD.  He has a current diagnosis of PTSD, and this 
diagnosis is linked several stressful incidents in service, 
including the stressful account of his handling dead bodies 
in Vietnam.  38 C.F.R. § 3.304(f).  

The only remaining question is whether there is credible 
supporting evidence that the stressor occurred.  This last 
element varies depending on whether it is determined that the 
veteran engaged in combat with the enemy.  38 U.S.C.A. 
§ 1154(b).  In this case, there is no evidence that the 
veteran was engaged in combat with the enemy.  There are no 
combat awards or decorations, or combat related duty 
assignments.  As such, the occurrence of the stressor must be 
corroborated.  Cohen, 10 Vet. App. at 142.  This need not be 
only from service records, but may be from other sources.  
Dizoglio, 9 Vet. App. at 166.

An April 2004 letter from the veteran's sister states the 
following:

Shortly after Vietnam, I began to notice 
a change in Harold.  He was not the same 
high spirited individual that left us.  
He would break down and cry at the 
mention of Vietnam . . . it was some time 
before he was able to open up and tell us 
about the body bags he helped load, the 
smell, friends he lost, and other 
horrible things he had been through.

The Board finds, therefore, that veteran's assertion of 
having worked with the dead in Vietnam is corroborated by his 
sister's credible statement recounting the veteran's 
experiences in Vietnam, made contemporaneous or shortly after 
his Vietnam service.  The veteran has met all three 
requirements for service connection for PTSD.  38 C.F.R. 
§ 3.304(f).  The evidence supports the claim and service 
connection for PTSD is granted. 


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

